Citation Nr: 1203089	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-22 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to December 1967 and additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2011, the Board reopened a previously denied claim of service connection for a back disability.  At that time, the Board also remanded the reopened claim to the agency of original jurisdiction for additional development.

The record contains an August 2011 statement of the Veteran which was received after the most recent July 2011 supplemental statement of the case.  This evidence was received without a waiver of the Veteran's right to have evidence considered as an initial matter by the RO.  See 38 C.F.R. §§ 19.9; 20.1304(c).  Upon review of the statement, however, the Board finds the arguments advanced therein to be duplicative of prior arguments and statements of the Veteran.  See e.g. October 2007 statement of the Veteran.  As the evidence is duplicative, it is not pertinent to the appellate issue and a remand for AOJ consideration is unnecessary.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran's spondylolisthesis preexisted his active duty service.

2.  The Veteran's preexisting spondylolisthesis did not undergo a permanent increase in severity during active duty service.

3.  The Veteran does not have a back disability other than spondylolisthesis that is attributable to his active duty or reserve service.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through a September 2007 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the September 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records have been obtained and associated with the claims file, as have records from multiple private treatment providers identified by the Veteran.  Additionally, in April 2011, the Veteran was provided a VA examination in connection with his claim, the report of which is of record.  The examination was conducted pursuant to the Board's March 2011 remand.  The examination report contains sufficient evidence by which to decide the claim, particularly regarding the origin of the Veteran's back disabilities and whether his preexisting spondylolisthesis was aggravated by his active duty service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Furthermore, the Veteran was afforded a hearing before the Board in October 2010, the transcript of which is also of record.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

The Veteran asserts that he has a back disability that was incurred in or aggravated by his military service, including his active duty service and his service in the United States Naval Reserve.  At his hearing, the Veteran testified that he may have had back problems prior to service but that they were aggravated by service.  He states that he did not sustain a specific injury to his back; however, the general rigors of military service aggravated his back problems.  The Veteran indicates that the back problems that were aggravated during service continued since that time and necessitated two recent surgeries to address the problems.  Thus, the Veteran contends that service connection is warranted for a back disability.

A review of the claims file reveals that private treatment records document that the Veteran has spondylolisthesis of the lumbosacral spine.  He underwent surgery on the lumbosacral spine in December 2007 and November 2008.  An April 2011 VA examination included a diagnosis of lumbar spondylolisthesis with secondary degenerative joint disease, degenerative disc disease, and chronic left L5 radiculopathy.  This evidence shows that the Veteran has a current back disability as claimed.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

Active military service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  ACDUTRA is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The Veteran's service treatment and personnel records show that he enlisted in the U.S. Navy Reserves in January 1967.  At that time, the Veteran reported that he had a history of swollen or painful joints, but it was in reference to a left knee problem.  The physical examination was normal, including the spine portion of the examination.  The Veteran was considered to be qualified for active duty.  Also included in the service records is a January 1967 letter from the Veteran's treating physician Dr. K. G. Winterowd.  It was noted that Dr. Winterowd had treated the Veteran at various times since October 1964 and as recently as November 1966.  Dr. Winterowd stated that the Veteran's physical health was good with no apparent disabilities.

Between January 1967 and October 1967, the Veteran participated in drills in the Reserves, including some ACDUTRA periods.  He underwent periodic examinations in conjunction with this service.  In February 1967, the Veteran was found physically qualified for ACDUTRA with no significant change in his condition since the January 1967 examination.  In March 1967, he was found physically qualified for release from ACDUTRA.  In May 1967, the Veteran was again found physically qualified for ACDUTRA.  In June 1967, he was found physically qualified for release from ACDUTRA.

Notably, the Veteran was called to active duty on October 31, 1967.  He underwent a physical examination on November 2, 1967, which was conducted upon reporting for recruit training.  A defect was noted as spondylolisthesis.  It was indicated that spondylolisthesis had been diagnosed in October 1967 by the Veteran's family doctor although no private treatment records from that time period are in the service records.  The Veteran was assigned to the "Medical Hold Company" for evaluation.  An orthopedics consultation report reflects that a military doctor agreed that the Veteran had Grade II spondylolisthesis, that he was not fit for duty in the U.S. Navy, and that an administrative discharge was recommended.

A Report of Medical Board was issued on November 29, 1967.  The report indicated that the Veteran had four weeks of active military service and had been admitted to the sick list at the Naval Training Center with the diagnosis of spondylolisthesis, EPTE (existed prior to entry).  According to the Veteran's statements, he first had trouble with his back at the age of thirteen when lifting hay bales on a farm.  However, the back pain subsided after two weeks.  Since that time, he only had occasional minor back pain until approximately one-half to two months earlier when he was working on the farm building a fence.  At that time, the Veteran went to a physician who x-rayed the back and found that he had spondylolisthesis.  The report indicated that spondylolisthesis was not mentioned during the January 1967 examination, but this was when the Veteran had little, if any, back trouble.  The report restated the timeline of the Veteran's recent entrance into active service when spondylolisthesis was noted, the referral to the orthopedic clinic for follow-up, confirmation of the diagnosis of Grade II spondylolisthesis, and the recommendation for discharge from further naval service.  The Medical Board agreed with the determination and recommended discharge from further naval service.  It was the judgment and opinion of the Medical Board that:  (1) the diagnosis was spondylolisthesis, EPTE; (2) the Veteran did not meet the minimum standards for enlistment; (3) the Veteran was unfit for further naval service by reason of physical disability; and (4) the physical disability was neither incurred in, nor aggravated by, a period of active military service.  Notably, the Veteran was informed of the information in the Medical Board report and did not desire to submit a statement in rebuttal.

This evidence tends to show that there was no chronic back disability evident or injury occurrence during any of the Veteran's reserve service prior to October 1967.  The January 1967 enlistment examination was normal, as were the subsequent periodic examinations concerning ACDUTRA service.  The Veteran appeared to indicate during his hearing that he experienced back problems in reserve service prior to October 1967.  However, in October 2007 and August 2011 statements, the Veteran expressly stated that he had no problem at all with his back in the Reserves prior to the basic training for active duty.  This statement is consistent with the other evidence of record as the pre-October 1967 examinations were normal and the detailed history set forth in the November 1967 Report of Medical Board indicated that the Veteran had no back problems until a few months prior to the active duty service (other than the back pain when he was thirteen that resolved).  Thus, the Board finds that the evidence does not establish that the existence of injury or disease involving the back during any period of ACDUTRA or INACDUTRA prior to the Veteran's period of active duty service.

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Although the January 1967 examination report did not list a defect involving the back, the Veteran's period of active duty beginning October 31, 1967, represented a new period of service.  At that time, he was examined when he was being enrolled into active duty.  As detailed previously, the examination did reveal a defect that was noted in the form of spondylolisthesis.  Therefore, the presumption of soundness does not apply to this period of service for that disability because it was noted at entry.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Service connection may still be warranted if the Veteran's spondylolisthesis was aggravated during his period of active duty service.  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The service treatment records do not explicitly show that there was any increase in disability of the Veteran's preexisting spondylolisthesis during his active duty service.  The detailed and comprehensive November 1967 Report of Medical Board would likely have referenced any additional back problems the Veteran experienced during service given that other specific problems were noted, including when he was thirteen and the onset of the back problems from a few months prior after building a fence.  Additionally, one of the report's findings was that the Veteran's spondylolisthesis was not aggravated by a period of active military service.  While not dispositive, the opinion is persuasive as it was made contemporaneously after an investigation into the facts surrounding the Veteran's problems.  Notably, the Veteran did not submit any type of rebuttal to these findings.

The Veteran asserts that his back disability was indeed aggravated during the period of active duty service.  He points to the rigors of marching and training that took place.  This assertion is not supported by the record as he was placed in a Medical Hold Company no more than three days after being called up for active duty.  He was then found not to be fit physically and discharged within one month and one day of service.  Additional rigorous training is not consistent with this timeline.  At his hearing, the Veteran indicated that he was in sick bay for three or four weeks during this period of service.  This statement is inconsistent with participating in rigorous training but it is consistent with the service records showing that his back disability was identified, he was held pending evaluation, and then discharged due to the disability.  This type of evidence tends to show that there was no increase in disability during the short period of service.

The Veteran submitted a May 2006 note from Dr. R.J.F., one of his private treating physicians.  Dr. F. stated that marching or standing for military duty can aggravate symptoms of spondylolisthesis.  Although Dr. F.'s letter stands for the medical possibility that spondylolisthesis can be aggravated by military duty, the statement is not particularly relevant to the Veteran's claim because it does not take into account his specific circumstances or any of the information and evidence contained in the service records.  Additionally, as discussed above, the circumstances of the Veteran's service does tend to show that he would not have participated in standing and marching for military duty in the Medical Hold Company when he was found to be not fit for duty.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  

Nevertheless, symptoms exhibited during service that are merely representative of temporary flare-ups do not in and of themselves constitute sufficient evidence to show increased disability for purposes of an aggravation analysis.  See, e.g., Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, even if the Veteran experienced some back pain during the period of active duty service, the evidence does not suggest that there was an actual increase in disability of the spondylolisthesis.

The April 2011 VA examiner addressed the matter and he gave the opinion that it is less likely as not that the Veteran's current spine condition (including spondylolisthesis) was aggravated by his active military service.  The examiner provided the opinion after reviewing the claims file and examining the Veteran.  The examiner pointed to the fact that no accident occurred during the one-month period of service that could account for spondylolisthesis and that the Medical Board was clear as to its findings.  The examiner noted that the Medical Board found that spondylolisthesis preexisted service and was not aggravated by service.  The examiner stated that he could not find evidence in the service records to support aggravation of the condition.  

In consideration of the evidence of record, the Board finds that the Veteran's preexisting spondylolisthesis did not undergo a permanent increase in severity during active duty service.  The Board finds the contemporaneous November 1967 Report of Medical Board to be the most persuasive and probative evidence concerning the claim.  The report found no aggravation of the preexisting spondylolisthesis, the circumstances were explained in full, and there is no express evidence to the contrary.  The April 2011 medical opinion is consistent with the findings of the Medical Board.  The Board finds the Veteran's statements concerning any in-service back problems from military training not to be credible due to the records showing that spondylolisthesis was identified at the entrance examination, that he was transferred to a Medical Hold Company, that he was discharged after approximately only one month of service, and that he has also stated that he was in sick bay for three to four weeks at that time.  Because there was no permanent increase in severity of the disability, the presumption of aggravation does not apply.  In light of this finding the Board concludes that service connection is not warranted for spondylolisthesis as it preexisted service and was not aggravated therein.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In addition to spondylolisthesis, the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease of the lumbar spine, as well as lumbar radiculopathy.  In light of the above discussion, the Board does not find that the evidence establishes an in-service injury, disease, or event to which the back disabilities could possibly be related.  Additionally, the more recent medical evidence reflects that the disabilities are not related to service.  The April 2011 VA examiner indicated that the disabilities were secondary to spondylolisthesis and/or represented a normal age-related degeneration of the spine which would account for the problems.  This determination was made after a review of the claims file and an examination of the Veteran.  Moreover, the examiner gave the opinion that it is less likely than not that the Veteran's current spine condition was caused by active military service.  There is no other similarly detailed opinion report linking the Veteran's current problems to his military service.  In light of this evidence, the Board finds that the Veteran does not have a back disability other than spondylolisthesis that is attributable to his active duty or reserve service.  Therefore, service connection for a back disability is not warranted on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In addition to direct service connection, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  The evidence shows that the Veteran has degenerative joint disease of the lumbar spine.  However, because qualifying military service in this instance means at least 90 days or more of service, the provisions of presumptive service connection for chronic diseases are not applicable.  In any case, the evidence does not suggest that the Veteran had arthritis of the back as early as December 1, 1968-one year after the date of separation.

For the foregoing reasons, the Board finds that the claim of service connection for a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a back disability is denied.



____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


